 1   G. Thomas Martin, III, Esq. (SBN 218456)
     Nicholas J. Bontrager, Esq. (SBN 252114)
 2   MARTIN & BONTRAGER, APC
 3   4605 Lankershim Blvd. Ste 535
     Toluca Lake, CA 91602
 4
     Telephone: 323.940.1700
 5   Facsimile: 323.328.8095
 6   tom@mblawapc.com
     nick@mblawapc.com
 7   Attorneys for Plaintiff
 8
 9
10
                         UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA
12
13   LUIS GUTIERREZ,                         Case No.: 2:20-cv-10564

14               Plaintiff,
                                             COMPLAINT AND DEMAND FOR
15         vs.                               JURY TRIAL FOR:
16
                                             1. VIOLATIONS OF THE
17   WELLS FARGO BANK, N.A.,                    ROSENTHAL FAIR DEBT
18               Defendant(s).                  COLLECTION PRACTICES
                                                ACT [CAL. CIV. CODE § 1788]
19
20                                           2. VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
21
                                                PROTECTION ACT [47 U.S.C. §
22                                              227]
23
24
                                  INTRODUCTION
25
           1.    LUIS GUTIERREZ (Plaintiff) bring this action to secure redress from
26
     WELLS FARGO BANK, N.A., (Defendant) for violations of the Rosenthal Fair
27
     Debt Collection Practices Act [CAL. CIV. CODE § 1788] and for violations of the
28
     Telephone Consumer Protection Act [47 U.S.C. § 227].
                                            -1-

                                                              COMPLAINT FOR DAMAGES
 1                               JURISDICTION AND VENUE
 2            2.   Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 3   Plaintiff’s claims arise under the laws of the United States.
 4            3.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 5   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 6   reside here, and Defendant transacts business here.
 7                                        PARTIES
 8            4.   Plaintiff is an individual residing in Los Angeles County, California.
 9   Plaintiff is a natural person from whom a debt collector seeks to collect a consumer
10   debt which is due and owing or alleged to be due and owing from such person.
11            5.   Defendant, is a corporation engaged in the business of collecting
12   debt in this state and in several other states, with its principal place of business
13   located in San Francisco, California. The principal purpose of Defendant is the
14   collection of debts in this state and several other states, and Defendant regularly
15   attempts to collect debts alleged to be due another.
16                               FACTUAL ALLEGATIONS
17            6.   Within one year prior to the filing of this action, Defendant contacted
18   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
19   be due or owing from a natural person by reason of a consumer credit transaction
20   and/or "consumer debt" that Plaintiff does not owe.
21            7.   In or around April 2020, Plaintiff got a new telephone number ending
22   in 7383.
23            8.   Defendant called Plaintiff looking for someone with the name Janik
24   to collect a debt. Plaintiff does not know or have any association with the person
25   Defendant is calling for.
26            9.   Defendant continued to place collection calls to Plaintiff looking for
27   Janik.
28

                                                -2-

                                                                     COMPLAINT FOR DAMAGES
 1           11.   Defendant constantly and continuously called Plaintiff on his
 2   respective cellular telephone number. Defendant called Plaintiff with the intent to
 3   harass Plaintiff into paying a debt he does not owe. Defendant called Plaintiff
 4   upwards of two (2) to four (4) times in a single day for multiple months on end.
 5           12.   Defendant communicated with Plaintiff with such frequency as to be
 6   unreasonable under the circumstances and to constitute harassment, including
 7   upwards of four (4) telephone calls in one day. These calls were placed on a daily
 8   basis for several months on end.
 9           13.   The natural and probable consequences of Defendant’s conduct was
10   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
11   debt.
12           14.   In or around July, 2020, Plaintiff answered two (2) to three (3) of
13   Defendant’s calls and advised an agent that Defendant was to cease placing any
14   further calls. Despite these clear instructions, Defendant continued to place its
15   autodialed collection calls to Plaintiff’ cellular telephone well into November of
16   2020.
17           15.   Upon information and belief, Plaintiff alleges that Defendant placed
18   well over one hundred (100) additional automated collection calls to Plaintiff’s
19   cellular telephone after Plaintiff had revoked consent to receive such calls on his
20   cellular telephone.
21           16.   Defendant and/or its agent(s) used an “automatic telephone dialing
22   system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
23   collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
24   that they received (i.e., when Plaintiff answered there was several seconds where
25   no other person was on the other end) is indicative of the use of an automatic
26   telephone dialing system.
27           17.   This “dead air” is commonplace with autodialing and/or predictive
28   dialing equipment. It indicates and evidences that the algorithm(s) being used by

                                                -3-

                                                                    COMPLAINT FOR DAMAGES
 1   Defendant’s and/or its agent’s autodialing equipment to predict when the live
 2   human agents are available for the next call has not been perfected and/or has not
 3   been recently refreshed or updated. Thus resulting in the autodialer placing a call
 4   several seconds prior to the human agent’s ability to end the current call he or she
 5   is on and be ready to accept the new connected call that the autodialer placed,
 6   without human intervention, to Plaintiff.
 7         18.    The dead air is essentially the autodialer holding the call it placed to
 8   Plaintiff until the next available human agent is ready to accept it. Should the call
 9   at issue been manually dialed by a live human being, there would be no such dead
10   air as the person dialing Plaintiff’ cellular telephone would have been on the other
11   end of the call the entire time and Plaintiff would have been immediately greeted
12   by said person.
13         19.    Defendant’s calls constituted calls that were not for emergency
14   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
15         20.    Defendant’s calls were placed to telephone numbers assigned to a
16   cellular telephone service for which Plaintiff incur a charge for incoming calls
17   pursuant to 47 U.S.C. § 227(b)(1).
18         21.    As of July, 2020, when Plaintiff first demanded that Defendant cease
19   placing its calls, any such consent for Defendant to place its autodialed calls
20   (assuming it existed in the first place), was revoked by Plaintiff. Accordingly,
21   Defendant did not have Plaintiff’ “prior express consent” to receive calls using an
22   automatic telephone dialing system on his cellular telephone pursuant to 47 U.S.C.
23   § 227(b)(1)(A).
24         22.    As a result of Defendant’s alleged violations of law by placing these
25   automated calls to Plaintiff’ cellular telephone without prior express consent,
26   Defendant caused Plaintiff harm and/or injury such that Article III standing is
27   satisfied in at least the following, if not more, ways:
28                a. Invading Plaintiff’ privacy;

                                                 -4-

                                                                   COMPLAINT FOR DAMAGES
 1                  b. Electronically intruding upon Plaintiff’ seclusion;
 2                  c. Intrusion into Plaintiff’ use and enjoyment of his cellular
 3                  telephone;
 4                  d. Impermissibly occupying minutes, data, availability to answer
 5                  another call, and various other intangible rights that Plaintiff have as
 6                  to complete ownership and use of his cellular telephones;
 7                  e. Causing Plaintiff to expend needless time in receiving, answering,
 8                  and attempting to dispose of Defendant’s unwanted calls.
 9                               FIRST CAUSE OF ACTION
10     (Violation of the RFDCPA, CAL. CIV. CODE § 1788 – as to both Plaintiff)
11            23.   Plaintiff incorporate by reference all of the above paragraphs of this
12   Complaint as though fully stated herein.
13            24.   Defendant violated the RFDCPA. Defendant’s violations include, but
14   are not limited to, the following:
15            (a)   Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
16   telephone to ring repeatedly or continuously to annoy the person called; and
17            (b)   Defendant violated CAL. CIV. CODE § 1788.11(e) by communicating,
18   by telephone or in person, with the debtor with such frequency as to be
19   unreasonable and to constitute an harassment to the debtor under the circumstances;
20            (c)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
21   attempting to collect a consumer debt without complying with the provisions of
22   Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
23   Debt Collection Practices Act).
24            25.   Defendant’s acts, as described above, were done intentionally with the
25   purpose of coercing Plaintiff to pay the alleged debt.
26            26.   As a result of the foregoing violations of the RFDCPA, Defendant is
27   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
28   costs.

                                                 -5-

                                                                     COMPLAINT FOR DAMAGES
 1
 2                            SECOND CAUSE OF ACTION
 3     (Violations of the TCPA, 47 U.S.C. § 227 – as to Plaintiff Rodrigues Only)
 4         27.     Plaintiff incorporates by reference all of the above paragraphs of this
 5   Complaint as though fully stated herein.
 6         28.     Defendant violated the TCPA. Defendant’s violations include, but
 7   are not limited to the following:
 8         (a)    Within four years prior to the filing of this action, on multiple
 9   occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
10   pertinent part, “It shall be unlawful for any person within the United States . . . to
11   make any call (other than a call made for emergency purposes or made with the
12   prior express consent of the called party) using any automatic telephone dialing
13   system or an artificial or prerecorded voice — to any telephone number assigned
14   to a . . . cellular telephone service . . . or any service for which the called party is
15   charged for the call.
16         (b)    Within four years prior to the filing of this action, on multiple
17   occasions, Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
18   cellular telephone using an artificial prerecorded voice or an automatic telephone
19   dialing system and as such, Defendant knowing and/or willfully violated the TCPA.
20         29.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
21   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
22   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
23   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
24   to an award of one thousand five hundred dollars ($1,500.00), for each and every
25   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
26         30.     Plaintiff is also entitled to seek injunctive relief prohibiting such
27   conduct in the future.
28

                                                 -6-

                                                                     COMPLAINT FOR DAMAGES
 1                            VII. PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff respectfully requests that judgment be entered
 3   against Defendant for the following:
 4         (a)   An injunction prohibiting Defendant from contacting Plaintiff on
 5               Plaintiff’ cellular telephone using an automated dialing system
 6               pursuant to 47 U.S.C. § 227(b)(3)(A); and
 7         (b)   Actual damages pursuant to CAL. CIV. CODE § 1788.30(a); and
 8         (c)   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
 9               Plaintiff are entitled to and requests five hundred dollars ($500.00) in
10               statutory damages, for each and every violation, pursuant to 47
11               U.S.C. § 227(b)(3)(B); and
12         (d)    As a result of Defendant’s willful and/or knowing violations of 47
13               U.S.C. § 227(b)(1), Plaintiff are entitled to and requests treble
14               damages, as provided by statute, up to one thousand five hundred
15               dollars ($1,500.00), for each and every violation pursuant to 47
16               U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
17         (e)   Statutory damages pursuant to CAL. CIV. CODE § 1788.30(b); and
18         (f)   Costs and reasonable attorney’s fees pursuant to CAL. CIV. CODE §
19               1788.30(c); and
20         (g)   Awarding Plaintiff any pre-judgment and post-judgment interest as
21               may be allowed under the law; and
22         (h)   For such other and further relief as the Court may deem just and
23               proper.
24
25
26                            DEMAND FOR JURY TRIAL
27         Please take notice that Plaintiff demands a trial by jury in this action.
28

                                               -7-

                                                                   COMPLAINT FOR DAMAGES
 1                              RESPECTFULLY SUBMITTED,
 2   Dated: November 19, 2020           MARTIN & BONTRAGER, APC
 3
 4                              By: /s/ G. Thomas Martin, III
 5                                      G. Thomas Martin, III
 6                                      Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  -8-

                                                       COMPLAINT FOR DAMAGES
